PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/385,909
Filing Date: 21 Dec 2016
Appellant(s): Shelton et al.



__________________
Brian T. Geisler
K&L Gates LLP
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 1/19/2021.
(1) Grounds of Rejection to be Reviewed on Appeal
7/17/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
	Regarding independent claims 1 and 19 and their rejection under 35 U.S.C. 102(a)(1) by Wingardner (US 2014/0110453 A1), appellant makes the following three arguments:
1. (on page 17, the first full paragraph) element 105 is not a part of a firing assembly;
2. (on page 17, the first full paragraph) element 105 is not translatable; and
3. (on page 17, the second paragraph to the first full paragraph on page 19) element 404 is not a fuse.

	In response, it is first noted that very little structure is recited in the claims. The cartridge body, the staples, and the sled are common features found in many surgical staplers. The structure in the claim directed to the inventive concept is simply a first translatable portion, a second translatable portion, and a fuse. Rather than being described structurally, these elements are described functionally. The first translatable portion as claimed is simply some portion capable of being translated relative to a second portion and the second translatable portion as claimed is simply a portion different from the first portion that is capable of being translated. The claimed fuse is simply some element that can be in three different states with the firing assembly capable of transmitting a firing load in the first two states and the firing assembly not capable of transmitting a firing load in the third state. Further regarding the fuse, it is noted that appellant is using the term “fuse” in a nonstandard manner. Typically, a fuse is understood in an electrical context where it is used to break a connection in a circuit and the term itself would impart a degree of structure. In this case however, appellant is using the term “fuse” in a 
1.	Regarding appellant’s first argument, it is noted that claims 1 and 19 do not recite any structure for the second translatable portion or how it interacts with the other elements of the firing assembly to transmit a load to the sled. Since element 105 of Wingardner is one element of an assembly (the surgical stapler) that is configured to transmit a load to a sled, it is interpreted to be a member of a firing assembly.
2.	Regarding appellant’s second argument, it is noted that claims 1 and 19 have not recited how the second portion is translatable or with respect to what reference element the second portion is translatable. The second portion must simply be capable of translating. Since translating the surgical stapler will also translate element 105, element 105 is interpreted as being capable of translating.
3.	Regarding appellant’s third argument, it is noted that element 404 of Wingardner, as detailed in the final rejection dated 7/17/2020, is capable of being in three different states, wherein the firing assembly is configured to transmit a load to the sled when element 404 is in the first two states and the firing assembly cannot transmit a lode to the sled when element 404 is in the third state. Since element 404 is capable of performing the function of the claimed fuse, it is interpreted to read on the limitation.

	Regarding independent claim 20 and its rejection under 35 U.S.C. 102(a)(1) by Wingardner (US 2014/0110453 A1), appellant argues, starting on the second full paragraph of page 19, that element 404 of Wingardner does not limit the functionality of the firing assembly in a plurality of operating states if the firing force exceeds a threshold since Wingardner teaches increasing functionality.


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731                                                                                                                                                                                                        2/3/2021

Conferees:
/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731
                                                                                                                                                                                                        /ANNE M KOZAK/Primary Examiner, TQAS Detailee TC 3700 

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.